DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 9, filed 12/22/2021, with respect to the rejection of claim 11 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of BinaryRelations.
Applicant states (pp. 9) that Guo does not teach the claim 1 limitation that data inserted into the filter represents a transition between two successive characters of a database key. Examiner respectfully disagrees.
According to the instant specification [0058], a set of database keys is represented as a set of levels, and each level is represented as a set of transitions – pairs of two successive characters.
Guo represents a dynamic set of objects with a dynamic (s x m) matrix DBF (i.e., probabilistic data structure) consisting of s standard Bloom filters, each being an array of m bits (i.e., indications) with k independent hash functions ranging over 1..m (sec. I, para. 6). Guo represents a dynamic set of multi-attribute objects (i.e., database keys) by a multi-dimension dynamic Bloom filter MDDBF, which is a set of DBFs (i.e., plurality of levels), one per attribute 
	Applicant further states that Guo does not teach the amended claim 11 limitation on a hierarchy of bitmaps comprising a set of character-by-character matrices. This is correct. Instead, this is taught by BinaryRelations, where a binary relation over characters is a set of pairs of characters (i.e., level of transitions), as a character-by-character Boolean matrix (BinaryRelations: pp. 1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. Theory and Network Applications of Dynamic Bloom Filters. IEEE INFOCOM 2006, pp. 1-12 [herein “Guo”].
Claim 1 recites “A method, comprising; maintaining, by a database node, a probabilistic data structure capable of encoding database keys, wherein the probabilistic data structure includes a plurality of levels, each of which is capable of storing an indication of a transition between successive characters in a given database key; and”.

Guo represents a dynamic set of objects with a dynamic (s x m) matrix DBF (i.e., probabilistic data structure) consisting of s standard Bloom filters, each being an array of m bits (i.e., indications) with k independent hash functions ranging over 1..m (sec. I, para. 6). Guo represents a dynamic set of multi-attribute objects (i.e., database keys) by a multi-dimension dynamic Bloom filter MDDBF, which is a set of DBFs (i.e., plurality of levels), one per attribute (i.e., level) (sec. IV.A, para. 1). In other words, every DBF encodes a level of transitions, while a MDDBF encodes a plurality of levels of transitions.
Claim 1 further recites “inserting, by the database node, a database key into the probabilistic data structure, wherein the database key comprises a series of characters, and wherein the inserting includes storing, for each transition between two successive characters of the series of characters, an indication in a corresponding level of the plurality of levels that is indicative of the two successive characters involved in that transition.”
Guo sets to 1 (i.e., inserts) the j-th bit of the latest row in the i-th DBF if there is an object (i.e., database key) whose i-th attribute (i.e., i-th level transition) is hashed to 1 at the j-th bit by at least one hash function (sec. II, para. 1; sec. III.A, para. 3).

Claim 7 recites “The method of claim 1, further comprising: sending, by the database node to a second database node, the probabilistic data structure to enable the second database node to determine whether to request a database record from the database node; and”.
Guo’s informed search protocol is a forward-based routing protocol with a routing table containing a set of MDDBFs (i.e., probabilistic data structures), each corresponding to a link (sec. VI.A, para. 1). When a peer (i.e., second database node) needs to forward a query (i.e., requests), Bloom filters corresponding to each link in its routing table are scanned to select (i.e., determine) desired links as the forwarding directions (i.e., the database node).
Claim 7 further recites “receiving, by the database node from the second database node, a second probabilistic data structure that enables the database node to determine whether to request a database record from the second database node.”
Guo’s informed search protocol is a forward-based routing protocol with a routing table containing a set of MDDBFs each corresponding to a link (sec. VI.A, para. 1). When a peer (i.e., the database node) needs to forward a query (i.e., requests), Bloom filters corresponding to each link in its routing table are scanned to select (i.e., determine) desired links as the forwarding directions (i.e., second database node).

Claim 8 recites “The method of claim 7, further comprising: determining, by the database node, whether to request a database record for a particular database key, wherein the determining includes: determining whether the second probabilistic data structure includes levels that store indications that are indicative of transitions between successive characters included in the particular database key; and”.
When a peer (i.e., the database node) needs (i.e., determines) to forward a query (i.e., send a request), Bloom filters (i.e., second probabilistic data structure) corresponding to each 
Claim 8 further recites “in response to determining that the second probabilistic data structure includes levels storing indications that are indicative of the transitions between successive characters included in the particular database key, the database node sending a request to the second database node for a database record associated with the particular database key.”
When a peer needs to forward a query, Bloom filters corresponding to each link in its routing table are scanned to select desired links as the forwarding directions (sec. VI.A, para. 1).

Claim 16 recites “A method, comprising: receiving, by a database node, a probabilistic data structure that includes a set of levels, each of which is capable of storing indications of transitions between successive characters in database keys; and”.
According to the instant specification [0058], a set of database keys is represented as a set of levels, and each level is represented as a set of transitions – pairs of two successive characters.
Guo represents a dynamic set of objects with a dynamic (s x m) matrix DBF (i.e., probabilistic data structure) consisting of s standard Bloom filters, each being an array of m bits (i.e., indications) with k independent hash functions ranging over 1..m (sec. I, para. 6). Guo represents a dynamic set of multi-attribute objects (i.e., database keys) by a multi-dimension dynamic Bloom filter MDDBF, which is a set of DBFs (i.e., plurality of levels), one per attribute 
Claim 16 further recites “determining, by the database node, whether to request a database record for a particular database key from another database node, wherein the particular database key comprises a set of transitions between characters of the particular database key, and wherein the determining includes: for each transition between two successive characters of the particular database key, determining whether a corresponding level of the set of levels includes an indication that is indicative of the two successive characters involved in that transition.”
When a peer (i.e., the database node) needs (i.e., determines) to forward a query (i.e., request), Bloom filters corresponding to each link in its routing table are scanned to select desired links (i.e., containing the particular database key) as the forwarding directions (i.e., second database node) (sec. VI.A, para. 1).

Claim 17 recites “The method of claim 16, further comprising: in response to determining that a particular level of the set of levels does not include an indication indicative of a corresponding transition of the set of transitions, the database node accessing, from a distributed storage separate from the other database node, a database record for the particular database key.”
Guo’s informed search protocol is a forward-based routing protocol with a routing table containing a set of MDDBFs each corresponding to a link (sec. VI.A, para. 1). When a peer (i.e., the database node) needs to forward (i.e., send) a query, Bloom filters corresponding to each link in its routing table are scanned to exclude (i.e., determine) undesired links from forwarding (i.e., the other database node) (sec. VI.A, para. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, and further in view of Binary Relations. https://web.archive.org/web/20170829194919/https://www.cs.clemson.edu/course/cpsc827/material/Language%20Theory/Binary%20Relations.pdf, 2017, pp. 1-8 [herein “BinaryRelations”].
Claim 11 recites “A non-transitory computer readable medium having program instructions stored thereon that are capable of causing a computer system to perform operations comprising: writing a database record to a particular location; inserting a database key associated with the database record into a data structure that includes a hierarchy of bitmaps comprising a set of character-by-character matrices, wherein the database key comprises a series of characters, and”.
According to the instant specification [0058], a set of database keys is represented as a set of levels (i.e., hierarchy of bitmaps), and each level is represented as a set of transitions – pairs of two successive characters.
Guo represents a dynamic set of objects with a dynamic (s x m) matrix DBF (i.e., probabilistic data structure) consisting of s standard Bloom filters, each being an array of m bits (i.e., indications) with k independent hash functions ranging over 1..m (sec. I, para. 6). Guo represents a dynamic set of multi-attribute objects (i.e., database keys) by a multi-dimension dynamic Bloom filter MDDBF, which is a set of DBFs (i.e., hierarchy of bitmaps), one per attribute (i.e., level) (sec. IV.A, para. 1). In other words, every DBF encodes a level of transitions, while a MDDBF encodes a plurality of levels of transitions.
Guo does not disclose a level of transitions being a character-by-character matrix; however, BinaryRelations teaches representing a binary relation over characters, which is a set of pairs of characters (i.e., level of transitions), as a character-by-character Boolean matrix (BinaryRelations: pp. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo with BinaryRelations. One having ordinary skill in the art would have found motivation to adopt the standard representation of binary relation as Boolean matrix to represent a DBF (i.e., level of transitions) in Guo.
Claim 11 further recites “wherein the inserting includes: for a given transition between two successive ones of the series of characters, storing, in a corresponding one of the character-by-character matrices, data that is indicative of the two successive characters involved in the given transition; and”.
Guo sets to 1 (i.e., inserts) the j-th bit of the latest row in the i-th DBF if there is an object (i.e., database key) whose i-th attribute (i.e., i-th level transition) is hashed to 1 at the j-th bit by at least one hash function (sec. II, para. 1; sec. III.A, para. 3).
Claim 11 further recites “sending, to another computer system, the data structure to enable the other computer system to determine whether to request a database record from the particular location.”
Guo’s informed search protocol is a forward-based routing protocol with a routing table containing a set of MDDBFs, each corresponding to a link (sec. VI.A, para. 1). When a peer (i.e., another computer system) needs to forward a query (i.e., send a request), Bloom filters corresponding to each link in its routing table are scanned to select (i.e., determine) desired links as the forwarding directions.

Claim 14 recites “The non-transitory computer readable medium of claim 11, wherein the operations further comprise: prior to inserting the database key into the data structure, allocating the data structure such that a particular bitmap in the hierarchy of bitmaps has a particular memory size;”
Guo initializes (i.e., allocates) every standard Bloom filter in every DBF of a MDDBF (i.e., hierarchy of bitmaps) before processing the first addition (i.e., insertion). Since a few nodes might own large amounts of data while most nodes own small amounts of data, the filter size m (i.e., memory size) and number of hash functions k can be determined specific to a particular node (sec. III.D, para. 6).
Claim 14 further recites “prior to sending the data structure to other computer system, performing a compression operation on the data structure, wherein the compression operation includes: determining that a memory size of data written to the particular bitmap does not consume a threshold amount of the particular memory size; and”.
Guo replaces standard Bloom filters by compressed Bloom filters to reduce the size of messages to transmit Bloom filters across the network (sec. V.A, para. 1). The size of standard Bloom filters is maximized as long as their compressed versions can be transmitted in messages (i.e., threshold amount of memory size).
Claim 14 further recites “replacing the particular bitmap with particular data in another format, wherein the particular data is indicative of the data written to the particular bitmap.”
Guo’s compressed Bloom filters (i.e., another format) enable reduction of false positive probability by adopting larger Bloom filter size and fewer hash functions than standard Bloom filters, while capturing the same information (sec. V.A, para. 1).

Claim 15 recites “The non-transitory computer readable medium of claim 11, wherein the operations further comprise: in response to inserting a threshold number of database keys into the data structure, creating a second data structure in which to insert subsequent database keys.”
According to Guo, it is easy to calculate the most suitable number of hash functions k and the size of standard Bloom filter m, given a size threshold of dynamic set and a probability threshold on false positives (sec. III, para. 1). When the size of dynamic set exceeds the threshold, a new standard Bloom filter (i.e., second data structure) is added to the DBF (sec. III.A, para. 3).

Claims 2-3, 5-6, 9, 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied to claims 1, 11 and 16 above respectively, in view of BinaryRelations, and further in view of Hua et al. A Multi-attribute Data Structure with Parallel Bloom Filters for Network Services. HiPC 2006, pp. 277-288 [herein “Hua”].
Claim 2 recites “The method of claim 1, wherein a particular indication is stored for a transition between two particular successive characters of the database key, and wherein the method further comprises: maintaining, in association with the particular indication by the database node, lineage information that specifies a set of database key lineages, a given one of which identifies one or more characters of an inserted database key that precede the two particular successive characters of the inserted database key.”
Guo teaches claim 1, but does not disclose this claim; however, Hua represents items (i.e., database keys) with multiple attributes (i.e., levels) using a nested matrix of Bloom filters together with an auxiliary hash table. Each submatrix of Bloom filters stores one attribute, while the hash table captures combinations (i.e., lineages) of multiple attributes (Hua: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo with Hua. One having ordinary skill in the art would have found motivation to incorporate Hua’s auxiliary hash table to further reduce false positive probability in the presence of inter-dependency among multiple attributes (Hua: sec. 1, para. 3).

Claim 3 recites “The method of claim 2, wherein the lineage information is stored separately from the plurality of levels that include the particular indication, and wherein the particular indication is a pointer that identifies a location where the lineage information is stored.”
Guo teaches claim 2, but does not disclose this claim; however, Hua’s nested matrix of Bloom filters captures bits (i.e., pointers if set to 1) indicating attributes (i.e., levels) of items (i.e., database keys), while the associated (i.e., separate) auxiliary hash table (i.e., location) captures hash values of combinations of multiple attribute (i.e., lineages) (Hua: sec. 3.2, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo with Hua. One having ordinary skill in the art would have found motivation to store Hua’s bigger auxiliary hash table separately from Guo’s smaller MDDBF, such that MDDBF can fit in messages transmitted across the network.

Claim 5 recites “The method of claim 2, wherein the particular indication, for the transition between the two particular successive characters, corresponds to at least two different database keys that have been inserted into the probabilistic data structure.”
Guo sets to 1 the j-th bit of the latest row in the i-th DBF if there is an object (i.e., database key) whose i-th attribute (i.e., i-th level transition) is hashed to 1 at the j-th bit by at least one hash function (sec. II, para. 1; sec. III.A, para. 3). Notice that if all objects share the same particular attribute, then the corresponding DBF cannot tell them apart. In other words, the i-th DBF is needed only when there are at least two different objects not having the same i-th attribute.

Claim 6 recites “The method of claim 5, wherein the set of database key lineages includes a respective database key lineage for each of the at least two different database keys.”
Guo teaches claim 5, but does not disclose this claim; however, Hua’s auxiliary hash table captures combinations of multiple attributes (i.e., lineages) (Hua: Abstract). In other words, when two different database keys share the same particular attribute (i.e., transition) but different combinations of attributes, they are hashed into two different entries in the hash table.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo with Hua. One having ordinary skill in the art would have found motivation to incorporate Hua’s auxiliary hash table to further reduce false positive probability in the presence of inter-dependency among multiple attributes (Hua: sec. 1, para. 3).

Claim 9 recites “The method of claim 8, wherein the determining whether to request a database record further includes: calculating a plurality of database key lineages that correspond to the transitions between successive characters included in the particular database key; and comparing the plurality of database key lineages against database key lineages maintained in association with the indications.”
Guo teaches claim 8, but does not disclose this claim; however, Hua represents items (i.e., database keys) with multiple attributes (i.e., levels) using a nested matrix of Bloom filters together with an auxiliary hash table. Query of an item involves two steps. First compute the hash value of each attribute of queried item to see if it exists in at least one Bloom filter. If all of them are, then hash the combination of multiple attributes (i.e., lineage) to see (i.e., compare) if it exists in the hash table (Hua: sec. 4.2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo with Hua. One having ordinary skill in the art would have found motivation to incorporate Hua’s auxiliary hash table to further reduce false positive probability in the presence of inter-dependency among multiple attributes (Hua: sec. 1, para. 3).

Claim 12 recites “The non-transitory computer readable medium of claim 11, wherein the data identifies lineage information specifying one or more lineages, and wherein the inserting further includes: storing, in the lineage information, a lineage that is indicative of one or more characters that occur before the given transition in the series of characters.”
Guo teaches claim 11, but does not disclose this claim; however, Hua represents items (i.e., database keys) with multiple attributes (i.e., levels) using a nested matrix of Bloom filters together with an auxiliary hash table. Each submatrix of Bloom filters stores one attribute, while the hash table captures combinations of multiple attributes (i.e., lineages) (Hua: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo with Hua. One having ordinary skill in the art would have found motivation to incorporate Hua’s auxiliary hash table to further reduce false positive probability in the presence of inter-dependency among multiple attributes (Hua: sec. 1, para. 3).

Claim 13 recites “The non-transitory computer readable medium of claim 12, wherein storing the lineage includes: performing a hash on the one or more characters that occur before the given transition to derive a hash value; and storing the lineage in the lineage information as the hash value.”
Guo teaches claim 12, but does not disclose this claim; however, Hua’s nested matrix of Bloom filters captures indications of levels in database keys, while the associated auxiliary hash table captures hash values of combinations of multiple attributes (i.e., lineages) (Hua: sec. 3.2, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo with Hua. One having ordinary skill in the art would have found motivation to incorporate Hua’s auxiliary hash table to further reduce false positive probability in the presence of inter-dependency among multiple attributes (Hua: sec. 1, para. 3).

Claim 18 recites “The method of claim 16, wherein a particular one of the set of transitions is associated with a particular lineage that specifies all characters of the particular database key that precede the particular transition, wherein the determining includes: determining, by the database node, whether the particular lineage is included in a set of lineages identified by the probabilistic data structure for the particular transition, wherein each lineage of the set of lineages identifies, for a corresponding database key, all characters of the corresponding database key that precede the particular transition in the corresponding database key.”
Guo teaches claim 16, but does not disclose this claim; however, Hua represents items (i.e., database keys) with multiple attributes (i.e., levels) using a nested matrix of Bloom filters together with an auxiliary hash table. Each submatrix of Bloom filters stores one attribute, while the hash table captures the combination (i.e., lineage) of all attributes (i.e., all characters) (Hua: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo with Hua. One having ordinary skill in the art would have found motivation to incorporate Hua’s auxiliary hash table to eliminate false positives by hashing the combination of all attributes (i.e., full lineage).

Claim 19 recites “The method of claim 16, further comprising: performing, by the database node, a database key range check to determine whether at least one database key within a database key range has been encoded into the probabilistic data structure, wherein the performing includes: for each transition of a set of transitions associated with a beginning key of the database key range, determining whether a corresponding level of the set of levels includes an indication that is indicative of that transition.”
Guo teaches claim 16, but does not disclose this claim; however, Hua represents items (i.e., database keys) with multiple attributes (i.e., levels) using a nested matrix of Bloom filters (i.e., probabilistic data structure) together with an auxiliary hash table. Query of an item (i.e., beginning key) involves two steps. First compute the hash value of each attribute of queried item to see if it exists in at least one Bloom filter. If all of them are, then hash the combination of multiple attributes (i.e., lineage) to see (i.e., compare) if it exists in the hash table (Hua: sec. 4.2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo with Hua. One having ordinary skill in the art would have found motivation to incorporate Hua’s auxiliary hash table to further reduce false positive probability in the presence of inter-dependency among multiple attributes (Hua: sec. 1, para. 3).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied to claim 1 above, in view of Hua, and further in view of Class HashMap<K,V>, https://docs.oracle.com/javase/10/docs/api/java/util/HashMap.html, Java SE 10 & JDK 10, 2018, pp. 1-14 [herein “JavaHash”].
Claim 4 recites “The method of claim 2, wherein each database key lineage maintained in association with the probabilistic data structure identifies the same number of characters.”
Guo and Hua teach claim 2, where Hua represents items (i.e., database keys) with multiple attributes using a nested matrix of Bloom filters together with an auxiliary hash table. Each submatrix of Bloom filters stores one attribute, while the hash table captures combinations of multiple attributes (i.e., lineages) (Hua: Abstract).
Guo and Hua do not disclose this claim; however, the effectiveness of hash table depends on its load factor: number of entries divided by number of buckets. When the size of hash table is fixed, the larger the number of entries, the slower the hash table lookup. E.g., load factor of 0.75 by default in Java 10 is a good tradeoff between time and space costs (JavaHash: pp. 1/14).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo and Hua with JavaHash. One having ordinary skill in the art would have found motivation to adopt the time and space tradeoff in the load factor of Hua’s auxiliary hash table, by limiting the number of entries (i.e., number of characters in lineages).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied to claim 1 above, and further in view of Kapse. What is a null-terminated string in C/C++? https://www.tutorialspoint.com/what-is-a-null-terminated-string-in-c-cplusplus, May 2019, pp. 1-2 [herein “Kapse”].
Claim 10 recites “The method of claim 1, wherein the inserting includes: storing, in a corresponding level of the plurality of levels, an indication that is indicative of a transition from a last character of the series of characters to a terminal character separate from the series of characters.”
Guo teaches claim 1, but does not disclose this claim; however, Programming languages C/C++ use the null character to terminate strings represented as array of characters (Kapse: pp. 1/2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo with JavaHash. One having ordinary skill in the art would have found motivation to adopt the industry standard representation of null-terminated strings in Guo’s objects.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied to claim 16 above, in view of Hua, and further in view of Nickel. US patent 5,202,986 [herein “Nickel”].
Claim 20 recites “The method of claim 19, further comprising: in response to determining that the beginning key is not encoded in the probabilistic data structure, the database node: determining a longest prefix of the beginning key that has been encoded in the probabilistic data structure;”
Guo and Hua teach claim 19, but do not disclose this claim; however, Nickel uses a prefix tree to store and locate data records in a range by prefix match of key strings (i.e., database keys) (Nickel: 3:40-55). Search the beginning key by iterating over the sequence of characters in the beginning key until no more match can be found, at which point the node in the tree represents the longest matching prefix (Nickel: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo and Hua with Nickel. One having ordinary skill in the art would have found motivation to utilize Nickel to enable database key search in a range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163